DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Response to the Election/Restriction Requirement dated February 11, 2022.  Claims 1-20 are presently pending and are presented for examination.  Of these claims, claims 10-20 are withdrawn from further consideration, as discussed below.

Status of Claims
This Office Action is in response to the Response to the Election/Restriction Requirement dated February 11, 2022.  Claims 1-20 are presently pending and are presented for examination.  Of these claims, claims 10-20 are withdrawn from further consideration, as discussed below.

Election
In response to the Restriction/Election Requirement of February 9, 2022, Applicants elected Invention I, including claims 1-9.  Applicants withdraw claims 10-20 from further consideration.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 27, 202 is in compliance with the provisions of 37 CFT 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term/phrase “shared cabin experience” in claim 1 is a relative term which renders the claim indefinite. The term “shared cabin experience” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The terms/phrases “family member”, “friend”, “neighbor”, “social group”, “party that has a similar or proximate destination” in claim 2 are a relative terms/phrases which renders the claims indefinite. The terms/phrases “family member”, “friend”, “neighbor”, “social group”, “party that has a similar or proximate destination” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2017/0104824, to Bajwa et al. (hereinafter Bajwa).

As per claim 1, Bajwa discloses a vehicle comprising: a transceiver; at least one processor; and a memory operatively coupled to the processor (e.g. see Fig. , the memory storing program instructions that when executed by the processor, causes the processor to: register with at least one other vehicle; connect to the at least one other vehicle through the transceiver (e.g. see paragraph 0013, wherein vehicle to vehicle communication is established which requires some sort of registering between vehicles); define a function for sharing; transmit the function to the at least one other vehicle through the transceiver, wherein the function is provided on the vehicle and the at least one other vehicle for a shared cabin experience (e.g. see paragraph 0013, wherein music is shared between the vehicles as a result of the vehicle to vehicle communication).  

As per claim 2, Bajwa discloses the features of claim 1, and further discloses wherein registering with the at least one other vehicle comprises preregistering with at least one of a family member, friend, neighbor, social group, and party that has a similar or proximate destination (e.g. the Office notes that the music shared in claim 1 would be some sort of acquaintance). 

As per claim 3, Bajwa discloses the features of claim 1, and further discloses wherein the function for sharing comprises at least one of a selection of music, sound clip, seat haptic, seat positioning, speaker setting, interior or exterior lighting, image or video for display, and drive mode (e.g. see rejection of claim 1, wherein the shared content comprises music). 

As per claim 4, Bajwa discloses the features of claim 1, and further discloses wherein transmitting the function to the at least one other vehicle through the transceiver comprises communicating the function through a local network, the transmitter providing or receiving at least one of a vehicle-to-vehicle (V2V) communication, Bluetooth® communication, near-field communication (NFC), ultra-wide band communication, and a combination thereof (e.g. see rejection of claim 1, wherein the shared content utilizes vehicle to vehicle communication). 

As per claim 5, Bajwa discloses the features of claim 1, and further discloses wherein transmitting the function to the at least one other vehicle through the transceiver comprises communicating the function through a remote network, the transmitter providing or receiving communications through a cellular network (e.g. see Fig. 2, wherein a cellular services are utilized). 

As per claim 8, Bajwa, as modified by Walenty, teaches the features of claim 1, and Walenty further teaches wherein transmitting the function to the at least one other vehicle through the transceiver comprises: establishing a GPS coordinate by the vehicle; enabling the function for the shared cabin experience on the at least one other vehicle when the GPS coordinate is passed by the at least one other vehicle (e.g. see paragraph 25 wherein a GPS module 146 is utilized; the Office further notes that sharing of content would be made after some sort of position recognition by the GPS module).  

As per claim 9, Bajwa, as modified by Walenty, teaches the features of claim 8, and Walenty further teaches wherein the function is at least one of a selection of music, sound clip, seat haptic, seat positioning, speaker setting, interior or exterior lighting, image or video for display, and drive mode when the at least one other vehicle passes the GPS coordinate (e.g. see rejection of claim 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bajwa, and further in view of U.S. Patent Publication No. 2019/0063941, to Walenty et al. (hereinafter Walenty).
.
As per claim 6, Bajwa discloses the features of claim 1, but fails to particularly disclose wherein the memory storing program instructions, that when executed by the processor, causes the processor to maneuver at least one of the vehicle and the at least one other vehicle to provide the shared cabin experience.  However, Walenty teaches vehicle to vehicle communication utilized to instruct a following autonomous vehicle to follow (e.g. paragraph 0075).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the vehicle to vehicle communication of Bajwa to include instructions for maintaining distance to maintain sharing of information.

As per claim 7, Bajwa, as modified by Walenty, teaches the features of claim 6, and Walenty further teaches wherein the maneuver is across several lanes in a column format or on a single lane in a straight alignment (e.g. paragraph 0075).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the vehicle to vehicle communication of Bajwa to include instructions for maintaining distance to maintain sharing of information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669